Title: To Thomas Jefferson from James Madison, 9 October 1792
From: Madison, James
To: Jefferson, Thomas



My dear Sir
Ocr. 9. 1792

Your 3 favors from G. Town, Bladg. and Balte: have come safe to hand. The accident mentioned in the 2d. has caused no small anxiety; which would be much greater were it not hoped from your not waiting to repair it, that a safe train had been laid for the purpose, and particularly that the article had been put under seal. The possibility of its falling into base hands at the present crisis cannot be too carefully guarded against. I beg you to let me know its fate the moment it is in your power. Was my letter for Carroll and that for Beckley in your lost packet? I hear nothing more on the project of Govr. Lee. Your objections to it seem unanswerable. I see no probability however that the politics of the Session, will be saved from the random course to which they are exposed. Monroe left me the day before yesterday. He calculates on setting out from Fredg. about the 20 or 21. Adieu
